         Case 1:20-mj-01025-PK
              2:20-mj-05206-DUTY
                               Document
                                 Document
                                        29-10
                                           11 Filed 10/28/20
                                                    11/05/20 Page 1 of 1 PageID
                                                                          Page ID
                                                                                #:#:36
                                                                                   111

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES -GENERAL




 Case No.         MJ-20-05206-DUTY-1                                                                Date    October 28, 2020


 Present: The Honorable       Alicia G. Rosenberg, United States Magistrate Judge

 Interpreter       Yanyan Liu, Mandarin,

                K. Lozada                             Miranda Algorri                                  Reema El-Amamy
               Deputy Clerk                       Court Reporter/Recorder                            Assistant U.S. Attorney



                U.S.A. v. Defendant(s):             Present Cust. Bond              Attorneys for Defendants:         Present App• Ret.

ZHENG CONGYING                                        X       X              Kate Morris                                     X    X



 Proceedings: (IN CHAMBERS)MANDATORY RULE 5(~ ORDER

       In accordance with the Due Process Protections Act, Pub. L. No. 116-182, i34 Stat. 894(Oct. 21,
2020),the United States is ordered to produce all exculpatory evidence to the defendant under Brady
v. Maryland, 373 U.S. 83(1963), and its progeny. Failing to do so in a timely manner may result in
exclusion of evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or
sanctions.




                                                                                                           o                     o0
                                                                         Initials of Deputy Clerk     kl
cc




 R-11 (04/15)                                          Criminal Minutes —General                               Page 1 of 1
